DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-6, 8-11, 13-15, 17-20 are pending.  Claims 3, 7, 12, 16 have been cancelled.  Claims 1-2, 4, 10-11, 13, 20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1-2, 4, 10-11, 13, 20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alten (US Pub. 20160063230 A1) and further in view of Anderson et al. (US Pub. 20220147613 A1).

Alten discloses the following limitations

1. A computer-implemented method comprising: 
collecting, during a configuration phase, using a biometric sensor coupled to a touchscreen, first fingerprint data of a first user during a plurality of entries of a password (para. 45- The process can include prompting the user to perform the sequence of fingerprint gestures that will be used as the new passcode; the user can also be prompted to repeat the sequence for confirmation prior to establishing the new passcode) , the first fingerprint data collected from a plurality of virtual key areas of the touchscreen, a virtual key area in the plurality of virtual key areas comprising an area of the touchscreen configured to display an input prompt and collect touch data responsive to the input prompt, the password allowing access to a protected resource (para. 36-37- Fingerprint information detected by a fingerprint sensor region in a user device, such as user device 100 or user device 200, can be used to recognize the various fingerprints of an authorized user and to associate the fingerprints with specific fingers. For example, FIG. 3 shows hand 300, with five fingers labeled T (thumb), 1 (index finger or first finger), 2 (middle finger or second finger), 3 (ring finger or third finger), and 4 (pinky or fourth finger). This labeling is used throughout the present description. To program the user device to recognize each fingerprint, some embodiments can provide a fingerprint registration operation that can be invoked at a time when an authorized user is assumed to be using the device. For example, the fingerprint registration operation can be invoked during initial device setup or by first unlocking the device using a passcode, then accessing a settings menu or the like. The fingerprint registration operation can prompt the user to touch a fingerprint sensor region with a specific finger. For instance, with reference to FIG. 1, the prompt can say “Touch your right thumb to the right control button,” which would result in the user touching thumb T of FIG. 3 to control button 106b, thereby contacting fingerprint sensor region 108b. With reference to FIG. 2, the prompt can highlight the region of display 202 corresponding to one of fingerprint sensor regions 208a-208d and present a text or voice prompt such as “Touch your right thumb to the highlighted area.” Regardless of the specific prompt, when the user touches the fingerprint sensor region, the sensor can detect the fingerprint and analyze the fingerprint to identify key features (e.g., specific patterns of ridges, valleys, whorls, arches, and the like). The user device can store a representation of the fingerprint or the key features to facilitate subsequent matching of a detected fingerprint. In some embodiments, the user can be prompted to repeat the action for the same finger multiple times to improve the representation. The user can also be prompted to touch a fingerprint sensor region with each finger one or more times, allowing each of the user's fingerprints to be registered. Any number of fingerprints can be registered. In some embodiments, all fingers of one hand are registered; in some embodiments, all fingers of both hands are registered. In some embodiments, the fingerprint registration option can also include registering one or more fingerprints of a second user. This can, for example, allow the second user to act as an authorizer for the first user, as described below. After one or more fingerprints have been registered, a detected fingerprint can be recognized by comparing data representing features of the detected fingerprint to the stored fingerprint representation(s), with the detected fingerprint being recognized if the features match to a sufficient degree.); 
determining, during the configuration phase by analyzing the first fingerprint data, a fingering sequence used in the plurality of entries of the password, the fingering sequence comprising a sequence of uses of specific fingers in specific virtual key areas (para. 28- in some embodiments, fingerprint sensor region(s) can identify which of the user's fingers made contact (e.g., identifying the fingerprint as belonging the user's thumb, index finger, middle finger; right index finger versus left index finger, etc.), also referred to as recognizing a fingerprint. Where the device has one or more fingerprint sensor regions, the user can define a fingerprint gesture or sequence of fingerprint gestures as a passcode that can be used to restrict access to the device or to particular functions, and access to a protected function can be made conditional on the user performing the defined fingerprint gesture or sequence of fingerprint gestures. A “fingerprint gesture” as used herein can include a specific fingerprint making contact with a specific one of the fingerprint sensor regions of the device);
enabling, during the configuration phase responsive (para. 45-  a user can define a fingerprint-gesture-based passcode in a manner similar to a conventional passcode. For instance, at a point in time where the user's authorization is assumed (e.g., during initial device setup or when the user has entered a previously established authentication credential), the device can execute a process to allow the user to set a fingerprint-gesture-based passcode. The process can include prompting the user to perform the sequence of fingerprint gestures that will be used as the new passcode; the user can also be prompted to repeat the sequence for confirmation prior to establishing the new passcode;); 
collecting, subsequent to the configuration phase using the biometric sensor coupled to a touchscreen (para. 30- FIG. 1 shows an example of user device 100 that can be operated according to an embodiment of the present invention. User device 100 can be, for instance, a smart phone or tablet or other mobile device. User device 100 can have display 102 to present visual information to a user. In some embodiments, display 102 can be a touch-screen display capable of detecting when a user touches a location on the screen with one or more fingers and/or performs a touch gesture on the screen by moving one or more fingers along the surface of the screen.), second fingerprint data from within the plurality of virtual key areas of the touchscreen, (para. 29- Further, where a device has multiple fingerprint sensor regions capable of recognizing specific fingerprints, fingerprint gestures from two or more users can be used to unlock a device or a specific function of the device. For instance, a child may be allowed to use the device to purchase goods, data, or services only if both the child and a parent input a recognized fingerprint gesture; para. 45); 
and allowing, responsive to determining that the second fingerprint data has above a threshold level of similarity with stored fingerprint data associated with each of the virtual key areas (para. 36- After one or more fingerprints have been registered, a detected fingerprint can be recognized by comparing data representing features of the detected fingerprint to the stored fingerprint representation(s), with the detected fingerprint being recognized if the features match to a sufficient degree.) and that a sequence of the virtual key areas matches the password, access to the protected resource (para. 50- process 600 can compare the received fingerprint gesture sequence to a previously established passcode sequence. This comparison can include determining whether both the recognized fingers and the locations touched correspond to the previously established passcode sequence (e.g., the sequence in chart 400 of FIG. 4 or chart 500 of FIG. 5)).
	Alten does not specifically teach determining that the fingering sequence has been configured to access the protected resource less than a threshold number of times by a plurality of users other than the first user.  However, this concept is known and used in the art as evidenced by Anderson (see paras. 31, 43) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Anderson with the disclosure of Alten as a known way to insure a passcode is not commonly used by other users thereby strengthening the passcode.


2. The computer-implemented method of claim 1, further comprising: preventing, responsive to determining that the second fingerprint data does not have above the threshold level of similarity with the stored fingerprint data associated with each of the virtual key areas, access to the protected resource. (para. 49- At block 606, process 600 can determine whether the attempt at block 604 was successful. In some embodiments, success can be defined as every fingerprint being recognized. In other embodiments, a certain fraction of “misses” (e.g., unrecognized fingerprints) can be allowed; this can make it easier for the user to access the device but may also reduce security. If the attempt is not successful, process 600 can end at block 620 with the user being unauthorized.)

4. The computer-implemented method of claim 1, further comprising: collecting, using the biometric sensor from the set of virtual key areas of the touchscreen, a plurality of training fingerprint data, each member of the set of training fingerprint data associated with a virtual key area in the plurality of virtual key areas; and storing, as stored fingerprint data responsive to determining that members of a subset of the set of training fingerprint data associated with a particular virtual key area have above a threshold level of similarity with each other, the subset, wherein the stored fingerprint data is associated with the particular virtual key area. (para. 36-37- Fingerprint information detected by a fingerprint sensor region in a user device, such as user device 100 or user device 200, can be used to recognize the various fingerprints of an authorized user and to associate the fingerprints with specific fingers. For example, FIG. 3 shows hand 300, with five fingers labeled T (thumb), 1 (index finger or first finger), 2 (middle finger or second finger), 3 (ring finger or third finger), and 4 (pinky or fourth finger). This labeling is used throughout the present description. To program the user device to recognize each fingerprint, some embodiments can provide a fingerprint registration operation that can be invoked at a time when an authorized user is assumed to be using the device. For example, the fingerprint registration operation can be invoked during initial device setup or by first unlocking the device using a passcode, then accessing a settings menu or the like. The fingerprint registration operation can prompt the user to touch a fingerprint sensor region with a specific finger. For instance, with reference to FIG. 1, the prompt can say “Touch your right thumb to the right control button,” which would result in the user touching thumb T of FIG. 3 to control button 106b, thereby contacting fingerprint sensor region 108b. With reference to FIG. 2, the prompt can highlight the region of display 202 corresponding to one of fingerprint sensor regions 208a-208d and present a text or voice prompt such as “Touch your right thumb to the highlighted area.” Regardless of the specific prompt, when the user touches the fingerprint sensor region, the sensor can detect the fingerprint and analyze the fingerprint to identify key features (e.g., specific patterns of ridges, valleys, whorls, arches, and the like). The user device can store a representation of the fingerprint or the key features to facilitate subsequent matching of a detected fingerprint. In some embodiments, the user can be prompted to repeat the action for the same finger multiple times to improve the representation. The user can also be prompted to touch a fingerprint sensor region with each finger one or more times, allowing each of the user's fingerprints to be registered. Any number of fingerprints can be registered. In some embodiments, all fingers of one hand are registered; in some embodiments, all fingers of both hands are registered. In some embodiments, the fingerprint registration option can also include registering one or more fingerprints of a second user. This can, for example, allow the second user to act as an authorizer for the first user, as described below. After one or more fingerprints have been registered, a detected fingerprint can be recognized by comparing data representing features of the detected fingerprint to the stored fingerprint representation(s), with the detected fingerprint being recognized if the features match to a sufficient degree.)

5. The computer-implemented method of claim 4, wherein the subset comprises a member of the set of training fingerprint data. (para. 36-37- Fingerprint information detected by a fingerprint sensor region in a user device, such as user device 100 or user device 200, can be used to recognize the various fingerprints of an authorized user and to associate the fingerprints with specific fingers. For example, FIG. 3 shows hand 300, with five fingers labeled T (thumb), 1 (index finger or first finger), 2 (middle finger or second finger), 3 (ring finger or third finger), and 4 (pinky or fourth finger). This labeling is used throughout the present description. To program the user device to recognize each fingerprint, some embodiments can provide a fingerprint registration operation that can be invoked at a time when an authorized user is assumed to be using the device. For example, the fingerprint registration operation can be invoked during initial device setup or by first unlocking the device using a passcode, then accessing a settings menu or the like. The fingerprint registration operation can prompt the user to touch a fingerprint sensor region with a specific finger. For instance, with reference to FIG. 1, the prompt can say “Touch your right thumb to the right control button,” which would result in the user touching thumb T of FIG. 3 to control button 106b, thereby contacting fingerprint sensor region 108b. With reference to FIG. 2, the prompt can highlight the region of display 202 corresponding to one of fingerprint sensor regions 208a-208d and present a text or voice prompt such as “Touch your right thumb to the highlighted area.” Regardless of the specific prompt, when the user touches the fingerprint sensor region, the sensor can detect the fingerprint and analyze the fingerprint to identify key features (e.g., specific patterns of ridges, valleys, whorls, arches, and the like). The user device can store a representation of the fingerprint or the key features to facilitate subsequent matching of a detected fingerprint. In some embodiments, the user can be prompted to repeat the action for the same finger multiple times to improve the representation. The user can also be prompted to touch a fingerprint sensor region with each finger one or more times, allowing each of the user's fingerprints to be registered. Any number of fingerprints can be registered. In some embodiments, all fingers of one hand are registered; in some embodiments, all fingers of both hands are registered. In some embodiments, the fingerprint registration option can also include registering one or more fingerprints of a second user. This can, for example, allow the second user to act as an authorizer for the first user, as described below. After one or more fingerprints have been registered, a detected fingerprint can be recognized by comparing data representing features of the detected fingerprint to the stored fingerprint representation(s), with the detected fingerprint being recognized if the features match to a sufficient degree.)

6. The computer-implemented method of claim 4, wherein the subset comprises a composite of a plurality of members of the set of training fingerprint data. (para. 36-37- Fingerprint information detected by a fingerprint sensor region in a user device, such as user device 100 or user device 200, can be used to recognize the various fingerprints of an authorized user and to associate the fingerprints with specific fingers. For example, FIG. 3 shows hand 300, with five fingers labeled T (thumb), 1 (index finger or first finger), 2 (middle finger or second finger), 3 (ring finger or third finger), and 4 (pinky or fourth finger). This labeling is used throughout the present description. To program the user device to recognize each fingerprint, some embodiments can provide a fingerprint registration operation that can be invoked at a time when an authorized user is assumed to be using the device. For example, the fingerprint registration operation can be invoked during initial device setup or by first unlocking the device using a passcode, then accessing a settings menu or the like. The fingerprint registration operation can prompt the user to touch a fingerprint sensor region with a specific finger. For instance, with reference to FIG. 1, the prompt can say “Touch your right thumb to the right control button,” which would result in the user touching thumb T of FIG. 3 to control button 106b, thereby contacting fingerprint sensor region 108b. With reference to FIG. 2, the prompt can highlight the region of display 202 corresponding to one of fingerprint sensor regions 208a-208d and present a text or voice prompt such as “Touch your right thumb to the highlighted area.” Regardless of the specific prompt, when the user touches the fingerprint sensor region, the sensor can detect the fingerprint and analyze the fingerprint to identify key features (e.g., specific patterns of ridges, valleys, whorls, arches, and the like). The user device can store a representation of the fingerprint or the key features to facilitate subsequent matching of a detected fingerprint. In some embodiments, the user can be prompted to repeat the action for the same finger multiple times to improve the representation. The user can also be prompted to touch a fingerprint sensor region with each finger one or more times, allowing each of the user's fingerprints to be registered. Any number of fingerprints can be registered. In some embodiments, all fingers of one hand are registered; in some embodiments, all fingers of both hands are registered. In some embodiments, the fingerprint registration option can also include registering one or more fingerprints of a second user. This can, for example, allow the second user to act as an authorizer for the first user, as described below. After one or more fingerprints have been registered, a detected fingerprint can be recognized by comparing data representing features of the detected fingerprint to the stored fingerprint representation(s), with the detected fingerprint being recognized if the features match to a sufficient degree.)

8. The computer-implemented method of claim 1, wherein the collecting is triggered by detecting, within the virtual key area, the touch data. (para. 47- Process 600 can start at block 602, when the user device receives a fingerprint gesture sequence that includes a series of fingerprint gesture descriptors. Each fingerprint gesture descriptor can include data descriptive of a fingerprint gesture performed by a user. For instance, the data can include the detected fingerprint characteristics of the finger (or fingers) that was used and an identifier of the location that was touched (e.g., screen coordinates for an onscreen fingerprint gesture, or an identifier of an offscreen fingerprint sensor region). If the fingerprint gesture includes a motion component, the descriptor can include characteristics of the motion path (e.g., start coordinates, end coordinates, coordinates for one or more intermediate points, path length, speed, etc.). In some embodiments the descriptor can also include a temporal characteristic (e.g., how long the finger remained in contact with the sensor).)

9. The computer-implemented method of claim 1, wherein the biometric sensor is coupled to a first surface of the touchscreen and the virtual key area comprises a portion of a second surface of the touchscreen configured to display the input prompt and collect the touch data.(Figs. 2 and 5 and associated paras.)

Regarding claims 10-16, they merely recites a computer program that when executed, performs the functional steps of method claims 1-7, and thus, rejected for the same rationale.

17. The computer program product of claim 10, wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (para. 124-125)

18. The computer program product of claim 10, wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Fig. 16, para. 99-100)

19. The computer program product of claim 10, wherein the computer program product is provided as a service in a cloud environment. (Fig. 16)

Regarding claim 20, it is rejected as applied to claim 1 because a corresponding system would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433